DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/10/2022 has been entered.

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. Applicant argues with aid of a declaration submitted by Avetik Markosyan that Miyake does not produce a derivative having more than one alpha-1,4,-glucosyl derivative, and thus does not teach every limitation of the claim.  The declaration is addressed below.  
The declaration under 37 CFR 1.132 filed on 01/10/2022 is insufficient to overcome the rejection of claims 14-18 based upon Miyake (USP 4219571/previously cited) as set forth in the last Office action because:  The declaration does not provide evidence of the structure of spot (a).  Further the rejection is not dependent on spot (a) being a glucosylated derivative of Reb B having more than one alpha-1,4-glucosyle residue attached to C13.  As is noted in the rejection .



Priority
	The instant application is a divisional of Application 14/352832, which was filed as a 371 of PCT/US2012/052659 (filed 08/28/2012), which claimed priority to Provisional applications 61/548818 (filed 10/19/2011), 61/580274 (filed 12/26/2011), and Application 13/567707 (filed 08/06/2012). 
Support for the process of the product by process and composition using the lowering of pH to about 2.0 to 4.5 causing the precipitation of unreacted steviol glycosides is provided in provisional application 61/580274, and is not supported by US application 13567707 nor provisional 61/548818.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miyake (USP 4219571/previously cited).
Regarding claims 14-17, Applicant claims compositions comprising a purified glucosyl rebaudioside B composition produced by the process comprising the steps listed in claim 17.  Applicant claims a product by process.  A product by process is limited only to the structure implied by the steps, and not to the manipulations recited in the steps, See MPEP 2113, "The In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) “.  Applicant claims the process comprises the claimed steps, and thus other steps may occur, such as purification of individual components or admixture with other components, such as glucosylated steviol glycosides.   Applicant further claims the composition comprises the product by process, and thus the composition may contain other components, such as glucosylated steviol glycosides. The structure currently required by the process is transglucosylated Rebaudioside B with more than one alpha 1,4-glucosyl residues to the glycosidic residues of C13, and unreacted steviol glycosides.  No limitation is currently present in the claims which would impart further structure.  
Regarding claim 17, and the limitation “A food, beverage, cosmetic or pharmaceutical comprising a highly purified glucosyl rebaudioside B composition…wherein the highly purified glucosyl rebaudioside B composition comprises derivatives containing more than one α-1,4-glucosyl residues attached to the glycosidic residues of C13 position of rebaudioside B, and unmodified steviol glycosides,”, Miyake teaches sweetener comprising Rebaudioside B has been obtained from leaves of stevia bertoni, (Col 2 Ln 44-49).  Miyake teaches when Rebaudioside B or A, which Miyake notes are referred to collectively as rebaudiosides throughout the specification, are subjected to the enzymatic activity of alpha glucosyl transferase activity in the presence of alpha glucosyl compounds that alpha glycosyl derivatives 
Miyake uses the same or substantially identical enzymatic reactivities and substrates and will thus inherently produce products with the same chemical structure as claimed.  Figure 3 of Miyake demonstrates that the product produced by the process produces a glycosylated derivative of Reb B, while the number of alpha 1,4-glucosyl residues is undetermined, this spot either represents a product with more than one residue, or in the alternative demonstrates that glycosylated derivatives of RebB are indeed produced by the process of Miyake and derivatives with more than one residue are not visualized via TLC, as more prevalent steviol glycosides stevioside and RebA are demonstrated to produce derivatives with 2 and 3 alpha  glucosyl residues that are visualizable by TLC (Figure 3).   

Regarding claim 14 and the limitation “further comprising an additional sweetening agent selected from the group consisting of: stevia extract, steviol glycosides, stevioside, rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, dulcoside A, steviolbioside, rubusoside, other steviol glycosides found in Stevia rebaudiana Bertoni plant and mixtures thereof, Luo Han Guo extract, mogrosides, high-fructose corn syrup, corn syrup, invert sugar, fructooligosaccharides, inulin, inulooligosaccharides, coupling sugar, maltooligosaccharides, maltodextins, corn syrup solids, glucose, maltose, sucrose, lactose, aspartame, saccharin, sucralose, sugar alcohols, and a combination thereof”, Miyake teaches that the alpha-glucosyl sweeteners may be combined with other sweeting agents in food such as glucose, maltose, L-aspartyl L-phenylalanine methyl ester, i.e. aspartame, saccharin, lactose, and sucrose (Col 6 Ln 63-Col 7 Ln 3). 
Regarding claim 15 and the limitation “further comprising an additional flavoring agent selected from the group consisting of: lemon, orange, fruity, banana, grape, pear, pineapple, mango, bitter almond, cola, cinnamon, sugar, cotton candy, vanilla, and a combination thereof”, Miyake teaches the alpha-glucosyl sweetener may be combined with sugars (Col 6 Ln 63-Col 7 Ln 3).  Miyake further teaches that the sweetener may be used in cola, (Col 7 Ln 53-56). The inclusion of the sweetener with sugar and cola will result in the product further comprising these flavoring agents.  

Regarding claim 18 and the limitation “A highly purified glucosyl rebaudioside B composition comprising derivatives containing more than one a-1,4-glucosyl residues attached to glycosidic residues of C13 position of rebaudioside B, and unmodified steviol glycosides.”, As the glycosides used in the method of Miyake are purified from stevia plant, they can be considered to be highly purified, and products formed therefrom to be highly purified.  This falls within the broadest reasonable interpretation of the claim. 
The above reference anticipates the claim subject matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Regarding the double patenting rejections below, Applicant claims a product by process; a product by process is limited only to the structure implied by the steps, and not to the manipulations recited in the steps, See MPEP 2113, "The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the 

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 7807206. Although the claims at issue are not identical, they are not patentably distinct from each other because the product produced by the method claimed in ‘206, uses Stevia Bertoni Extracts, which can include Reb B, and thus will result in Reb B being subjected to transglucosylation and produce the alpha-glucosyl derivatives claimed along with unmodified steviol glycosides.  ‘206 thus produces within its scope sweetener having the claimed derivatives and unmodified steviol glycosides.  One of ordinary skill in the art would find it obvious to use the produced sweetener, for its intended use as a sweetener, in food and flavoring products as taught in the specification of ‘206. ‘206 further teaches the use of compositions produced with other sweeteners and with claimed flavors and claimed additional food ingredients.  
.  

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8323716. Although the claims at issue are not identical, they are not patentably distinct from each other because the sweetener composition claimed is made by a process that can use Stevia Bertoni Extracts, which can include Reb B, and thus will result in Reb B being subjected to transglycosylation to produce the alpha-glucosyl derivatives and unmodified steviol glycosides when extracts comprising Reb B are used.  ‘716 thus claims compositions which include the claimed derivative and unmodified steviol glycosides within its scope. ‘716 further claims the use of the produced sweetener with juices containing the claimed flavors, fruit flavor, and with organic acids and preservatives as claimed. ‘716 further teaches within the specification the use of compositions produced with other sweeteners and with flavors and additional food ingredients, and thus renders obvious the combination of these components with the sweetener composition.  
The claims of ‘716 thus render obvious the instant claims as the combination of limitations from various embodiments and claims renders obvious embodiments which fall within the instant claims. 

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8318232. Although the claims at issue are not ‘232 claims a sweetener composition made by a method that uses Stevia Bertoni Extracts which can include Reb B and thus will result in Reb B being subjected to transglycosylation to produce the alpha-glucosyl derivatives and unmodified steviol glycosides, and thus claims compositions which included the claimed derivative and unmodified steviol glycosides within its scope when extracts comprising Reb B are used.  ‘232 further teaches within the specification the use of compositions produced with other sweeteners and with flavors and additional food ingredients, and thus renders obvious the combination of these components with the sweetener composition.  
The claims of ‘232 thus render obvious the instant claims as the combination of limitations from various embodiments and claims renders obvious embodiments which fall within the instant claims. 

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8257948. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘948 claims a method of producing alpha-glucose derivatives of steviol glycosides in a process that also results in unmodified steviol glycosides, and explicitly claims Reb B as one of the steviol glycosides that can be used.  The specification of ‘948 teaches the compositions produced as sweeteners and teaches their inclusion with other sweeteners as well as flavoring and food ingredients as claimed. One of ordinary skill in the art would find it obvious to use the produced sweetener, for its intended use as a sweetener, in food and flavoring products as taught in the specification of ‘948.  
.  

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8318459. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘459 claims a method of producing alpha-glucose derivatives of steviol glycosides in a process that also results in unmodified steviol glycosides, and explicitly claims Reb B as one of the steviol glycosides that can be used.  The specification of ‘459 teaches the compositions produced as sweeteners and teaches their inclusion with other sweeteners as well as flavoring and food ingredients as claimed. One of ordinary skill in the art would find it obvious to use the produced sweetener, for its intended use as a sweetener, in food and flavoring products as taught in the specification of ‘459.  
The claims of ‘459 thus render obvious the instant claims as the combination of limitations from various embodiments and claims renders obvious embodiments which fall within the instant claims.  

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8669077. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘077 claims sweetener, food ingredients, flavoring ingredients, comprising a tranglycosyalted stevia composition that .  
The claims of ‘077 thus render obvious the instant claims as the combination of limitations from various embodiments and claims renders obvious embodiments which fall within the instant claims. 

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8735101. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘101 claims a method of producing alpha-glucose derivatives of steviol glycosides in a process that also results in unmodified steviol glycosides, and explicitly claims Reb B as one of the steviol glycosides that can be used, and claims the use of the composition in a sweetener composition, flavor composition and food ingredient.  The specification of ‘101 teaches other sweeteners as well as flavoring and food ingredients as claimed can be added. One of ordinary skill in the art would find it obvious to add the additional claimed ingredients to the food, flavor and sweetener compositions claimed.    
The claims of ‘101 thus render obvious the instant claims as the combination of limitations from various embodiments and claims renders obvious embodiments which fall within the instant claims.  

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8911971. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘971 claims a method of producing alpha-glucose derivatives of steviol glycosides in a process that also results in unmodified steviol glycosides, and explicitly claims Reb B as one of the steviol glycosides that can be used. ‘971 further claims that the product may further be combined with other sweeteners, favors and food ingredients as claimed.   
The claims of ‘971 thus render obvious the instant claims as the combination of limitations from various embodiments and claims renders obvious embodiments which fall within the instant claims.  

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8647844. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘844 claims sweetener produced by a method that result in transglycosylation of steviol glycosides in a process that also results in unmodified steviol glycosides, and claims the sweetener in  food ingredients, flavoring ingredients, comprising a tranglycosylated stevia composition that comprises alpha glucose derivatives as well as unmodified residues left after transglycosylation treatment, with additional sweeteners, food ingredients and flavors as claimed. The specification of ‘844 explicitly teaches that Reb B may be the steviol glycoside used, and thus the claimed derivative and unmodified steviol glycosides falls within the scope of the claims of ‘844.  
. 

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8993269. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘269 claims a method of producing alpha-glucose derivatives of steviol glycosides in a process that also results in unmodified steviol glycosides, and explicitly claims Reb B as one of the steviol glycosides that can be used. ‘269 further claims that the product may further be combined with other sweeteners, favors and food ingredients as claimed.   
The claims of ‘269 thus render obvious the instant claims as the combination of limitations from various embodiments and claims renders obvious embodiments which fall within the instant claims.

Claims 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of USP 9055761.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘761 claims a method of producing alpha-glucose derivatives of steviol glycosides in a process that also results in unmodified steviol glycosides, and explicitly claims Reb B as one of the steviol glycosides that can be used. ‘761 further claims that the product may further be combined with other sweeteners, favors and food ingredients as claimed.   


Claims 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of USP 9706792.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘792 claims sweetener produced by a method that result in transglycosylation of steviol glycosides in a process that also results in unmodified steviol glycosides, and explicitly claims that Reb B can be used.  ‘792 claims the sweetener with other sweeteners as claimed and further claims the food ingredients, flavoring ingredients, as claimed. 
The claims of ‘792 thus render obvious the instant claims. as the combination of limitations from various embodiments and claims renders obvious embodiments which fall within the instant claims.   

Claims 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 9392799.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘799 claims a method of producing alpha-glucose derivatives of steviol glycosides in a process that also results in unmodified steviol glycosides, and explicitly claims Reb B as one of the steviol glycosides that can be used.  The specification of ‘799 teaches the compositions produced as sweeteners and teaches their inclusion with other sweeteners as well as flavoring and food ingredients as 
The claims of ‘799 thus render obvious the instant claims as the combination of limitations from various embodiments and claims renders obvious embodiments which fall within the instant claims.  

Claims 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USP 9615599. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘599 claims a method of producing alpha-glucose derivatives of steviol glycosides in a process that also results in unmodified steviol glycosides, and explicitly claims Reb B as one of the steviol glycosides that can be used. ‘599 further claims that the product may further be combined with other sweeteners, flavors and food ingredients as claimed.   
The claims of ‘599 thus render obvious the instant claims as the combination of limitations from various embodiments and claims renders obvious embodiments which fall within the instant claims.  

Claims 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of USP 10117452. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘452 claims a method of producing alpha-glucose derivatives of steviol glycosides in a process that also results in 
The claims of ‘452 thus render obvious the instant claims as the combination of limitations from various embodiments and claims renders obvious embodiments which fall within the instant claims.  


Claims 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of USP 10729163. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘163 claims a glucosyl stevia composition with the various degrees of alpha glucosyl residues and un modified residues, and claims the composition as a sweetener, food ingredient and flavor composition.  The specification of ‘163 teaches Reb B as one of the steviol glycosides that can be used and thus renders obvious the use of Reb B.  The specification of ‘163 teaches that other sweeteners as well as flavoring and food ingredients as claimed can be added. One of ordinary skill in the art would find it obvious to add the additional claimed ingredients to the food, flavor and sweetener compositions claimed.    
The claims of ‘163 thus render obvious the instant claims as the combination of limitations from various embodiments and claims renders obvious embodiments which fall within the instant claims.

Claims 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 11229228. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘228 claims a method of producing alpha-glucose derivatives of steviol glycosides in a process that also results in unmodified steviol glycosides.  The specification of ‘228 teaches Reb B as one of the steviol glycosides that can be used, and thus renders obvious the use of Reb B.  The specification of ‘228 teaches the compositions produced as sweeteners and teaches their inclusion with other sweeteners as well as flavoring and food ingredients as claimed. One of ordinary skill in the art would find it obvious to use the produced sweetener, for its intended use as a sweetener, in food and flavoring products as taught in the specification of ‘228.  
The claims of ‘228 thus render obvious the instant claims as the combination of limitations from various embodiments and claims renders obvious embodiments which fall within the instant claims.
Claims 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 16424230. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘230 claims a method of producing alpha-glucose derivatives of steviol glycosides in a process that also results in unmodified steviol glycosides, and explicitly claims Reb B as one of the steviol glycosides that can be used. ‘230 further claims that the product may further be combined with other sweeteners, favors and food ingredients as claimed.   
.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16983750. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘750 claims a method of producing alpha-glucose derivatives of steviol glycosides in a process that also results in unmodified steviol glycosides, and explicitly claims Reb B as one of the steviol glycosides that can be used. ‘750 further claims that the product may further be combined with other sweeteners, favors and food ingredients as claimed.   
The claims of ‘750 thus render obvious the instant claims, as the combination of limitations from various embodiments and claims renders obvious embodiments which fall within the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657              

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657